 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-05444-DMF Document59 Filed 06/25/20 Page 1of5

_Lopa@eD |

  

 

FILED

  
 

|

|- COPY

5 BCeRIVED CUF
JOHN LAAKE |-—ReceNED —
Pro Se Plaintiff | JUN 25 2020
469 Grand Ave.
Aurora, IL 60506 | CLERK US DISTRICT COURY
Telephone: (708) 352-0424 i DISTRICT OF ARIZONA

inv JEPUTY «
} Ot

IN THE UNITED STATES DISTRICT COURT

 

DISTRICT OF ARIZONA
JOHN LAAKE, No. 2:19-cv-05444-PHX-DMF
(Assigned to the Honorable
Plaintiff, Deborah M. Fine)
v. SECOND MOTION TO COMPEL

DIRTY WORLD, LLC, and
JOHN DOE,

Defendants.

 

 

NOW COMES the Plaintiff, JOHN LAAKE, Pro Se, and pursuant to Federal Rule of
Civil Procedure Rule 37.1(b), asserts that BRG Productions LLC failed to make disclosures as is
required under Rule 34(b)2(E)(i) in response to the Subpoena to Produce issued upon them on
May 5, 2020. (Dkt. 47).

1. Plaintiff's shipment of the Subpoena was delivered to BRG Productions on
May 9, 2020. (See Exhibit A).

2 BRG Productions failed to reply to the Subpoena and is currently in contempt of
court.

WHEREFORE, the Plaintiff respectfully petitions this court for an Order to Compel

BRG Productions LLC to comply with the Subpoena Duces Tecum as issued upon them.
Case 2:19-cv-05444-DMF Document 59 Filed 06/25/20 Page 2 of 5

Dated: June 21, 2020

John Laake
Pro Se Plaintiff

469 Grand Ave.
Aurora, IL 60506

 

Ph: (708) 352-0424

Email: wolfloki@yahoo.com
Case 2:19-cv-05444-DMF Document 59 Filed 06/25/20 Page 3 of 5

Exhibit A
Case 2:19-cv-05444-DMF Document 59 Filed 06/25/20 Page 4 of 5

USPS.com® - USPS Tracking® Results https://tools.usps.com/go/TrackConfirmAction?tReffullpage&tLc=2&t...

ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONWIDE ...

a ® FAQs >
USPS Tracking
Track Another Package +
Track Packages
Anytime, Anywhere
Get the free In ormed Delivery® feature to receive Learn More
automated nc tifications on your packages (https://reg.usps.com

/xsell?app=UspsTools&ref=ho nepageBanner&appURL=hitps %3A%2F %2Fintormeddelivery.usps.com/box/pages/intro/start.action)

Remove

Tracking Number: 95055066882 10126222916 *
>
o

Your item was delivered in or at the mailbox at 10:16 am on May 9, 2020 in
MESA, AZ 85204.

USPS Premium Tracking™ Available \~

¢Y Delivered

May 9, 2020 at 10:16 am
Delivered, In/At Mailbox
MESA, AZ 85204

 

Tracking History

May 9, 2020, 10:16 am

Delivered, In/At Mailbox

MESA, AZ 85204

Your item was delivered in or at the mailbox at 10:16 am on May 9, 2020 in MESA,

AZ 85204.

| of 3 6/21/2020, 8:06 PM
* USPS.com® - USPS Tracking® Results

2 of 3

Case 2:19-cv-05444-DMF Document 59 Filed 06/25/20 Page 5of5

May 9, 2020, 9:22 am
Out for Delivery
MESA, AZ 85204

May 9, 2020, 9:11 am
Arrived at Post Office
MESA, AZ 85213

May 9, 2020, 5:43 am
Departed USPS Regional Destination Facility
PHOENIX AZ DISTRIBUTION CENTER ANNEX

May 8, 2020, 1:36 pm
Arrived at USPS Regional Facility
PHOENIX AZ DISTRIBUTION CENTER ANNEX

May 8, 2020
In Transit to Next Facility

May 7, 2020, 5:56 am
Departed USPS Regional Facility
ELK GROVE VILLAGE IL DISTRIBUTION CENTER

May 6, 2020, 7:46 pm
Arrived at USPS Regional Origin Facility
ELK GROVE VILLAGE IL DISTRIBUTION CENTER

May 6, 2020, 3:03 pm
Departed Post Office
LA GRANGE, IL 60525

May 6, 2020, 5:25 am
USPS in possession of item
LA GRANGE, IL 60525

May 5, 2020
USPS expects item for mailing (SSK)

https://tools.usps.com/go/TrackConfirmAction?tReffullpage&tLce=2&t...

yoeqpee

6/21/2020, 8:06 PM
